 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Republic of Kazakhstan,                            No. MC-19-00035-PHX-DWL
10                  Petitioner,                         ORDER
11   v.
12   William Scott Lawler,
13                  Respondent.
14
15          Pending before the Court is the Republic of Kazakhstan’s Renewed Motion for
16   Leave to File Documents Under Seal (Doc. 8) and supporting memorandum (Doc. 10).

17   For the reasons stated below, the motion will be granted in part and denied in part.
18          The public has a general right to inspect judicial records and documents, such that

19   a party seeking to seal a judicial record must overcome “a strong presumption in favor of

20   access.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). To
21   do so, the party must “articulate compelling reasons supported by specific factual findings
22   that outweigh the general history of access and the public policies favoring

23   disclosure . . . .” Id. at 1178-79 (internal quotation marks and citations omitted). The Court

24   must then “conscientiously balance the competing interests of the public and the party who

25   seeks to keep certain judicial records secret.” Id. at 1179 (internal quotation marks

26   omitted). “After considering these interests, if the court decides to seal certain judicial
27   records, it must base its decision on a compelling reason and articulate the factual basis for
28   its ruling, without relying on hypothesis or conjecture.” Id. (internal quotation marks
 1   omitted). The “stringent” compelling reasons standard applies to all filed motions and their
 2   attachments where the motion is “more than tangentially related to the merits of a case.”
 3   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096, 1101 (9th Cir. 2016).
 4          The Republic of Kazakhstan initiated this case by filing an application under 28
 5   U.S.C. § 1782 for a subpoena to compel an Arizona resident to testify in, and produce
 6   certain evidence concerning, a pending international investor-state arbitration. (Doc. 1.)
 7   That application was heavily redacted. (Id.) An unredacted application and accompanying
 8   exhibits were lodged. (Doc. 3.)
 9          The Court denied the Republic of Kazakhstan’s first motion to seal (Doc. 4), noting
10   that the short motion did not attempt to “articulate compelling reasons supported by
11   specific factual findings that outweigh the general history of access and the public policies
12   favoring disclosure . . . .” (Doc. 5 at 2; see also LRCiv 5.6(b) (“Any motion or stipulation
13   to file a document under seal must set forth a clear statement of the facts and legal authority
14   justifying the filing of the document under seal . . . .”).)
15          On October 22, 2019, the Republic of Kazakhstan filed a redacted amended
16   application. (Doc. 7.)1 In support of the redacted amended application, the Republic of
17   Kazakhstan also filed several exhibits, some of which contain redactions 2 and some of
18   which don’t.3 An unredacted amended application was lodged (Doc. 9-1), and unredacted
19   versions of the redacted exhibits were likewise lodged.4 The Republic of Kazakhstan also
20
     1
21           The amended application supersedes the original application that was filed at Doc.
     1. Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard
22   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1990).
     2
             The exhibits containing redactions are Doc. 7-1 (memorandum of law in support of
23   the application), Doc. 7-5 (arbitration request), Doc. 7-6 (arbitration brief on jurisdiction),
     Doc. 7-7 (arbitration request for production of documents), and Doc. 7-9 (letter from
24   arbitration tribunal).
     3
25           The exhibits not containing any redactions are Doc. 7-2 (proposed subpoena), Doc.
     7-3 (proposed order), Doc. 7-4 (Duffy declaration), and Doc. 7-8 (arbitration procedural
26   order).
     4
             The unredacted version of the memorandum of law in support of the application
27   (Doc. 7-1) is lodged at Doc. 9-2, the arbitration request (Doc. 7-5) at Doc. 9-3, the
     arbitration brief on jurisdiction (Doc. 7-6) at Doc. 9-4, the arbitration request for production
28   of documents (Doc. 7-7) at Doc. 9-5, and the letter from arbitration tribunal (Doc. 7-9) at
     Doc. 9-6.

                                                   -2-
 1   filed a second motion to seal (Doc. 8), and this time the motion is supported by a
 2   memorandum of law articulating the reasons that justify sealing. (Doc. 10.)
 3          The Court has carefully reviewed the redactions in the amended application (Doc.
 4   7) and has determined that the information redacted from this document meets the
 5   Kamakana standard—the Republic of Kazakhstan’s interest in maintaining confidentiality
 6   outweighs the public policy favoring disclosure, especially considering that the redaction
 7   of the particular information at issue here will not interfere with the public’s ability to
 8   evaluate and understand these proceedings. The Court will therefore allow the unredacted
 9   amended application (Doc. 9-1) to be filed under seal.
10          As for the exhibits to the amended application, the Court concludes that the
11   redactions appearing in Doc. 7-1 (memorandum of law in support of the application), Doc.
12   7-5 (arbitration request), Doc. 7-6 (arbitration brief on jurisdiction), and Doc. 7-7
13   (arbitration request for production of documents) meet the Kamakana standard for the same
14   reasons. Thus, the Court will allow the unredacted versions of these documents—Doc. 9-
15   2 (memorandum of law in support of the application), Doc. 9-3 (arbitration request), Doc.
16   9-4 (arbitration brief on jurisdiction), and Doc. 9-5 (arbitration request for production of
17   documents)—to be filed under seal.
18          In contrast, the redactions appearing in Doc. 7-7 (arbitration request for production
19   of documents) do not meet the Kamakana standard. The Court is not convinced that the
20   information subject to the redaction request is sensitive or that its disclosure would result
21   in any harm. Accordingly, the Court will not agree to seal the unredacted version of this
22   document (Doc. 9-6).
23          The Republic of Kazakhstan also lodged one additional document as part of its
24   sealing request. This document, which appears at Doc. 9, appears to be identical to the
25   memorandum that was publicly filed at Doc. 10 (which doesn’t contain any redactions).
26   The Republic of Kazakhstan has therefore failed to establish, under Kamakana, why this
27   particular document needs to be filed under seal.
28          …


                                                 -3-
 1          Accordingly,
 2          IT IS ORDERED that the Republic of Kazakhstan’s Renewed Motion for Leave
 3   to File Documents Under Seal (Doc. 8) is granted in part and denied in part. The Clerk
 4   of Court shall filed under seal the unredacted application (Doc. 9-1) and the exhibits at
 5   Doc. 9-2, 9-3, 9-4, and 9-5. In contrast, the documents lodged at Doc. 9 and 9-6 will not
 6   be filed.
 7          Dated this 23rd day of October, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
